DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 10-13, 16-24 are still at issue and are present for examination. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, paper no. 2, filed 4/12/2021, 6/24/2021, 1/20/2022 and 8/27/2022 is acknowledged.  Those references considered have been initialed.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13,16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 (claims 11-13 dependent from), 16 (claims 17-19 dependent from) and 20 (claims 21-24 dependent from) are indefinite in the recitation “a subsequent cleaning or laundering process” in that it is unclear and confusing as to what this means in the context of the claim.  As “subsequent” means “coming after something in time or following, it is unclear what the cleaning or laundering process is coming after and so the claims are indefinite in this regard.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-13, 16-19, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. WO 2009/061380.
Shaw et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Shaw et al. teach fungal deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Shaw et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of fungal origin and methods of use of said detergent cleaning composition comprising treating a textile with a polypeptide having DNase activity obtained from a fungal source.  Shaw et al. teach methods of preventing the formation of a biofilm or disrupting a biofilm which includes reducing soil re-deposition comprising contacting a surface (textile or hard surface) with an anti-biofouling detergent composition, wherein said anti-biofouling detergent composition is formulated as a cleaning solution (liquid solution) and comprises a deoxyribonuclease, an anionic surfactant (page 41, line 30-34) and an odor control agent, such as reactive aldehydes or an antibacterial or antifungal compound and wherein the re-deposition process is reduced during subsequent processes such as rinsing.  The methods taught by Shaw et al. comprise the addition of a bleaching agent to the detergent composition (page 42, line 14-20) and rinsing steps and multiple washing steps.
Thus Claim(s) 10-13, 16-19, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. WO 2009/061380.

Claim(s) 10-13, 16-19, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess et al. WO 2011/098579.
Burgess et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Burgess et al. teach bacterial deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Burgess et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of microbial origin and magnesium stearate (paragraph [0085], page 15), citric acid or sodium carbonate, enzyme inhibitors (paragraph [0031], page 6).  Burgess et al. teach methods of preventing the formation of a biofilm or disrupting a biofilm comprising contacting a surface with an anti-biofouling composition, wherein said anti-biofouling composition is formulated as a cleaning solution and comprises a deoxyribonuclease, an odor control agent or an antibacterial or antifungal compound and an anionic surfactant such as sodium lauryl sulphate (See claims and supporting text, paragraph [0084]).
Thus claim(s) 10-13, 16-19, 20-24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Burgess et al. WO 2011/098579.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-13, 16-19, 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US 10,131,863. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of US 10,131,863, drawn to a method for preventing soil redeposition as an add-on effect to enzymes in a laundry detergent, comprising treating a textile soiled with bacteria with a polypeptide having DNase activity, the polypeptide from a fungal source, together with an enzyme that is not DNase, in a detergent, to produce a less-soiled textile, compared to treating the textile soiled with bacteria without the polypeptide having DNase activity, but with the enzyme that is not DNase in the detergent, where the polypeptide from a fungal source has an amino acid sequence that includes SEQ ID NO: 2 or SEQ ID NO: 9 make obvious instant claims 10-13, 16-19, 20-24 drawn to a method for preventing or reducing redeposition of soil on an item during a subsequent cleaning or laundering process, comprising: a) contacting an item with a detergent comprising a polypeptide having deoxyribonuclease (DNase) activity, a surfactant and an odor control agent; b) optionally rinsing the item, wherein the item is a textile or a hard surface, in light of the teachings of US 10,131,863 which teaches that the detergent composition used in the claimed method may comprise an anionic surfactant and odor control agents.

Claims 10-13, 16-19, 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11,214,760. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 11,214,760, drawn to a method for laundering an item comprising the steps of: a) exposing an item to a wash liquor comprising a polypeptide having DNase activity, the polypeptide having at least 85% sequence identity to the mature polypeptide of SEQ ID NO: 2, or to the polypeptide of SEQ ID NO: 8 or the polypeptide of SEQ ID NO: 9, or a fragment of any of these having DNase activity and at least 204 amino acid residues; b) completing at least one wash cycle; and c) optionally rinsing the item, wherein the item is a textile make obvious instant claims 10-13, 16-19, 20-24 drawn to a method for preventing or reducing redeposition of soil on an item during a subsequent cleaning or laundering process, comprising: a) contacting an item with a detergent comprising a polypeptide having deoxyribonuclease (DNase) activity, a surfactant and an odor control agent; b) optionally rinsing the item, wherein the item is a textile or a hard surface, in light of the teachings of US 11,214,760 which teaches that the detergent composition used in the claimed method may comprise an anionic surfactant and odor control agents.

Claims 10-13, 16-19, 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15-20 of copending Application No. 17/222,368 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 10-13, 16-19, 20-24 drawn to a method for preventing or reducing redeposition of soil on an item during a subsequent cleaning or laundering process, comprising: a) contacting an item with a detergent comprising a polypeptide having deoxyribonuclease (DNase) activity, a surfactant and an odor control agent; b) optionally rinsing the item, wherein the item is a textile or a hard surface, in light of the teachings of US 11,214,760 which teaches that the detergent composition used in the claimed method may comprise an anionic surfactant and odor control agents are anticipated by 11, 13, 15-20 of copending Application No. 17/222,368 drawn to a cleaning method for preventing, reducing and/or removing a biofilm from an item comprising contacting the item to a detergent composition comprising a polypeptide having DNase activity and a metal care agent, wherein the item is dishware or an interior surface of a dishwasher or washing machine.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Remarks
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
10/18/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652